Case 1:18-cv-00303-RGA Document 63 Filed 11/14/18 Page 1 of 1 PageID #: 1414



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE
BAXTER HEALTHCARE                            )
CORPORATION,                                 )
                                             )
                              Plaintiff,     )
                                             )        C.A. No. 18-303-RGA
       v.                                    )
                                             )
HOSPIRA, INC. and ORION CORP.,               )
                                             )
                              Defendants.    )
   DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO STAY
        COUNTS III-IX OF BAXTER’S FIRST AMENDED COMPLAINT
       Pursuant to Federal Rules of Civil Procedure 12(b)(6), Defendants Hospira, Inc. and

Orion Corp. request that the Court dismiss with prejudice Counts 3–9 of Plaintiff Baxter

Healthcare Corporation’s Amended Complaint for failure to state a claim (the “Motion”). In the

alternative, Counts 4–9 should be bifurcated and stayed pending resolution of the parties’ dispute

concerning infringement and validity of the ‘867 patent. The grounds for this Motion are more

fully set forth in the accompanying memorandum of law, which is filed contemporaneously

herewith.

 Of Counsel:                                     CONNOLLY GALLAGHER LLP

 Bradford P. Lyerla                              /s/ Arthur G. Connolly, III
 Sara T. Horton                                  Arthur G. Connolly, III (#2667)
 Yusuf Esat                                      Ryan P. Newell (#4744)
 Ren-How Harn                                    The Brandywine Building
 JENNER &BLOCK LLP                               1000 West Street, Suite 1400
 353 N. Clark Street                             Wilmington, DE 19801
 Chicago, IL 60654-3456                          (302) 757-7300
 Telephone: 312 222-9350                         aconnolly@connollygallagher.com
 Facsimile: 312 527-0484                         rnewell@connollygallagher.com
 blyerla@jenner.com
 shorton@jenner.com                              Attorneys for Defendants Hospira, Inc. and
 yesat@jenner.com                                Orion Corp.
 rharn@jenner.com
 Dated: November 14, 2018
